Application by respondent to vacate the provisions of this Court’s unpublished order dated August 30, 1996, suspending her from practice pending her compliance with a subpoena dated June 17, 1996.
In view of respondent’s substantial compliance with the subpoena, and petitioner having no objection to the relief requested, it is hereby ordered, that respondent’s application is granted, and it is further ordered, that the provisions of the August 30, 1996, unpublished order suspending respondent are hereby vacated. Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur.